PER CURIAM.
This is an action for wrongful discharge from employment. Federal juris■diction rests on diversity of citizenship. ’The facts are stated in detail in Judge Bonsai’s opinion, reported in D.C., 220 F.Supp. 190. By way of introduction to •the issue presented by the plaintiff’s appeal it will suffice to say that plaintiff was a member of a union which had a collective bargaining agreement with the Railroad; that he caused the union to initiate proceedings pursuant to such agreement but instead of appealing to the System Board of Adjustment as required by the agreement, he brought action in the District Court. Judge Bonsai •decided as a matter of law that he was precluded from doing so. Relevant authorities were cited. We have nothing to -add to his opinion except a decision of this court subsequently handed down which gives additional support for his conclusion. Satterfield v. The Pennsylvania Railroad Company, 323 F.2d 783 (2 Cir. 1963).
Judgment affirmed on opinion below.